DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-3, 8-12 and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-6, 8-9, and 17-18 of U.S. Patent No. 10,670,285. Although the claims at issue are not identical, they are not patentably distinct from each other because:
 With respect to claim 2 US Patent 10,670,285 (claim 8) discloses a damper [claim 8 line 3] situated between a space and a supply duct, and configured to control an amount of air flowing from the supply duct to the space;
a plurality of individually adjustable directional outlets [claim 8 lines 4-5] comprising:
a first outlet that, when open, allows air to flow into the space in a first direction [claim 8 lines 6-7], and
a second outlet that, when open, allows air to flow into the space in a second direction that differs from the first direction [claim 8 lines 8-10]; and
a controller configured to adjust the damper when one of the plurality of individually adjustable directional outlets is adjusted [claim 8 lines 11-14].
With respect to claim 3 US Patent 10,670,285 (claim 9) discloses an actuator in operative communication with the controller and operatively associated with at least one of the plurality of individually adjustable directional outlets [claim 9 lines 1-5].
Wirth respect to claim 8 US Patent 10,670,285 (claim 17) discloses a sensor in operative communication with the controller and configured to sense an air property within the variable air volume diffuser [claim 17 lines 1-4].
With respect to claim 9 US Patent 10,670,285 (claim 18) discloses that the sensed air property is one of an air pressure, a rate of airflow, an air temperature, or an air humidity [claim 18 lines 1-4].
With respect to claim 10 US Patent 10,670,285 (claim 8) discloses that the controller is further configured to regulate air pressure by adjusting the damper when the one of the plurality of individually adjustable directional outlets is adjusted [claim 8 lines 11-14].
	With respect to claim 11 US Patent 10,670,285 (claim 19) discloses a personalized comfort variable air volume diffuser system [claim 19 lines 1-2], comprising:

a plenum [claim 19 line 3];
a damper situated between a supply duct and the plenum [claim 19 line 4];
a variable air volume diffuser having a plurality of individually remotely-adjustable directional outlets that are, respectively, configured to direct air, from the plenum, in one or more directions [claim 19 lines 5-8]; and
a user interface presentable on a device in operative communication with the variable air volume diffuser and configured to remotely adjust one of the plurality of individually remotely- adjustable directional outlets of the variable air volume diffuser and, in response, adjust then damper [claim 19 lines 9-17].
With respect to claim 12 US Patent 10,670,285 (claim 20) discloses that the variable air volume diffuser is a single diffuser comprising the plurality of individually remotely-adjustable directional outlets and the user interface is configured to present graphical depictions of the single diffuser and the plurality of individually remotely-adjustable
directional outlets [claim 20 lines 1-7].
	With respect to claim 17 US Patent 10,670,285 (claim 1) discloses a method of operating a variable air volume diffuser comprising:
receiving a request to adjust a directional outlet, of the variable air volume diffuser, that is one of a plurality of individually adjustable directional outlets that are configured to discharge air into the common space in one or more directions [claim 1 lines 3-8];
sensing a pressure within a common plenum of the variable air volume diffuser that supplies the plurality of individually adjustable directional outlets [claim 1 lines 9-11];
adjusting the state of the directional outlet based on the request [claim 1 lines 12-13]; and
changing the position of a damper situated between the common plenum and a supply duct to adjust the pressure within the common plenum [claim 1 lines 16-19].
With respect to claim 18 US Patent 10,670,285 (claim 2) discloses sensing the rate of airflow through the variable air volume diffuser [claim 2 lines 1-3].
With respect to claim 19 US Patent 10,670,285 (claim 3) discloses determining whether rate of airflow through the variable air volume diffuser is less than a predetermined threshold for a predetermined period of time;
and returning the individually adjustable directional outlets to a default position in response to the determining [claim 3 lines 1-7].
With respect to claim 20 US Patent 10,670,285 (claim 6) discloses transmitting a variable air volume diffuser identifier to a user device; and
displaying the variable air volume diffuser identifier on the user device [claim 6 lines 1-6].
With respect to claim 21 US Patent 10,670,285 (claim 5) discloses receiving an adjustment command from a user device, wherein the adjusting is in response to the adjustment command [claim 5 lines 1-5].

Allowable Subject Matter

Claims 4-7 and 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVEK K SHIRSAT whose telephone number is (571)272-3722. The examiner can normally be reached M-F 9:00AM-5:20AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIVEK K SHIRSAT/              Primary Examiner, Art Unit 3762